COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


LEON S. McCREE
                                                                MEMORANDUM OPINION*
v.     Record No. 1913-05-2                                          PER CURIAM
                                                                   JANUARY 10, 2006
ENGLISH CONSTRUCTION COMPANY, INC. AND
 FIRST LIBERTY INSURANCE CORP.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John H. Klein; Charlene Parker Brown; Montagna Klein Camden,
                 LLP, on brief), for appellant.

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellees.


       Leon S. McCree appeals a decision of the Workers’ Compensation Commission finding

that he failed to prove that he injured his neck and shoulder in his compensable April 18, 2002

injury by accident, and denied his claim for disability benefits on the ground that he refused an

offer of selective employment. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit.1 Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See McCree v. English Constr. Co., Inc., VWC File No.

214-54-01 (July 19, 2005). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         In rendering this decision, we considered only that evidence which was part of the
record before the commission when it rendered its decision.